Citation Nr: 0602449	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to the reinstatement of special monthly pension 
based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to 
November 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
terminated the veteran's receipt of special monthly pension.  
The veteran perfected an appeal of that decision.

His appeal was previously before the Board in January 2004, 
at which time the Board determined that he was not entitled 
to the reinstatement of special monthly pension.  The veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2005 decision the 
Court vacated the Board's January 2004 decision and remanded 
the case for re-adjudication.


FINDINGS OF FACT

1.  The payment to the veteran of special monthly pension 
from January 1998 to May 2002 was the result of 
administrative error, in that the RO never determined that he 
was entitled to special monthly pension.

2.  The veteran was notified in May 1999 of the proposed 
termination of special monthly pension, his right to submit 
evidence in support of continuing entitlement, and his right 
to request a hearing prior to the benefit termination.

3.  The veteran failed to request a hearing within 30 days of 
the May 1999 notice, or to submit evidence within 60 days of 
the notice.

4.  More than 60 days following issuance of the 
predetermination notice, in February 2002 the RO terminated 
the veteran's entitlement to special monthly pension.


CONCLUSION OF LAW

The February 2002 termination of special monthly pension was 
in accordance with law, and the veteran is not entitled to 
reinstatement of the special monthly pension.  38 U.S.C.A. 
§ 1521 (West 2002); 38 C.F.R. §§ 3.103, 3.105, 3.351, 20.700 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2005).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits and to assist claimants 
in the development of their claims.  As will be explained 
below, the Board finds that given the nature of the issue on 
appeal, the veteran has not been prejudiced by any error 
regarding VA's compliance with the duties to notify and to 
assist.

The Court has held that the VCAA does not apply to a claim if 
resolution of the claim is based on statutory interpretation, 
rather than consideration of the factual evidence.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  In the 
instant appeal the veteran has presented no evidence or 
argument indicating that he meets the requirements for 
entitlement to special monthly pension; he has only asserted 
that the special monthly pension that was erroneously paid 
should be reinstated on the basis that he was denied due 
process of law in the discontinuance of those benefits.  His 
entitlement to reinstatement is, therefore, dependent on 
interpretation of the regulation pertaining to the reduction 
of pension benefits.

The Court has also held that "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision . . . the 
failure to carry out . . . required development under those 
circumstances is nonprejudicial error."  Nelson v. Principi, 
18 Vet. App. 407, 410 (2004) (per curiam).  In this case the 
veteran asserts that the special monthly pension should be 
reinstated solely on the basis of a hearing not having been 
conducted prior to termination of the benefit.  As will be 
shown below, the RO fully complied with the requirements of 
the regulation in providing the veteran the opportunity for a 
hearing prior to termination of the special monthly pension.  

Assuming that compliance with the VCAA is required in this 
case, the RO notified the veteran of the information and 
evidence needed to substantiate his appeal in a November 2001 
notice by informing him that he needed to submit medical 
evidence showing that he was entitled to special monthly 
pension.  The RO also informed him of the information and 
evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Although the RO did not then 
inform him of the specific requirements for entitlement to 
special monthly pension, in the November 2002 statement of 
the case the RO provided him the regulations describing the 
disabilities that entitle an individual to special monthly 
pension.  The veteran was then given the opportunity to 
submit evidence and argument in response.  The Board finds, 
therefore, that VA has fulfilled its duty to inform the 
veteran of the evidence he was responsible for submitting, 
and what evidence VA would obtain in order to substantiate 
his claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b) (2005).  The Board further finds that any 
deficiency in the content of the section 5103(a) notice was 
not prejudicial to him because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005) (an error in the adjudicative 
process is not prejudicial unless it affects the essential 
fairness of the adjudication).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran has not alluded to the 
existence of any evidence that is relevant to the issue of 
whether he meets the requirements for entitlement to special 
monthly pension.  Regarding his due process arguments, 
resolution of the appeal is dependent upon the evidence in 
the claims file and analysis of that evidence in terms of the 
regulatory requirements for terminating special monthly 
pension.  The Board concludes that all relevant data has been 
obtained for determining the merits of his appeal and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his appeal.  See 38 U.S.C.A. 
§ 5103A (West 2002); Wensch v. Principi, 15 Vet. App. 362, 
368 (2001); 38 C.F.R. § 3.159(c) (2005).
Relevant Laws and Regulations

Increased pension is payable to a veteran by reason of the 
need for regular aid and attendance of another.  Need for aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  38 U.S.C.A. § 1521(d) (West 2002); 38 C.F.R. 
§ 3.351(a) (2005).

Where a change in disability or employability warrants a 
reduction or discontinuance of pension payments currently 
being made, a rating proposing the reduction or 
discontinuance will be prepared setting forth all material 
facts and reasons.  The beneficiary will be notified at his 
latest address of record of the contemplated action and 
furnished detailed reasons for it, and will be given 60 days 
for the presentation of additional evidence to show that 
pension benefits should be continued at their present level.  
Unless otherwise provided, if additional evidence is not 
received within that period, final rating action will be 
taken and the award will be reduced or discontinued effective 
the last day of the month in which the final rating action is 
approved.  38 C.F.R. § 3.105(f) (2005).

In the advance written notice concerning proposed actions, 
the veteran will be informed that he will have an opportunity 
for a predetermination hearing, provided that a request for 
such a hearing is received by VA within 30 days from the date 
of the notice.  If a timely request is received, VA will 
notify the veteran in writing of the time and place of the 
hearing at least 10 days in advance of the scheduled hearing 
date.  If a predetermination hearing is timely requested, 
benefit payments shall be continued at the previously 
established level pending a final determination concerning 
the proposed action.  Following these predetermination 
procedures, final action will be taken.  If a 
predetermination hearing was not requested or if the veteran 
failed without good cause to report for a scheduled 
predetermination hearing, the final action will be based 
solely upon the evidence of record.  38 C.F.R. § 3.105(i) 
(2005).


Factual and Procedural Background

In a February 1976 rating decision the RO determined that the 
veteran was permanently and totally disabled for nonservice-
connected pension purposes due to schizophrenia.  He has 
remained entitled to basic pension benefits since then.

In a July 1998 award action involving an apportionment of the 
veteran's pension benefits to a dependent, the RO erroneously 
coded the award to pay the veteran the pension rate that 
included special monthly pension based on the need for 
regular aid and attendance, effective in January 1998.  At no 
time did the veteran claim entitlement to special monthly 
pension, nor did the RO determine that he was entitled to 
that benefit.

The error was discovered on review of his claims file in May 
1999.  In an administrative decision the RO determined that 
the award of special monthly pension was solely the result of 
an administrative error.  In a May 1999 notice the RO 
informed the veteran of the proposed reduction in his pension 
benefits from $1696 to $1207, based on evidence showing that 
he was not entitled to special monthly pension.  The RO 
informed the veteran that the increased benefit had been paid 
erroneously, but that his benefits would not be reduced for 
60 days following issuance of the notice in order to give him 
the opportunity to present evidence showing that the benefit 
should continue.  The notice informed him that if he did not 
submit evidence, at the end of the 60 day period action would 
be taken to reduce his pension benefits.  In the May 1999 
notice the RO also informed him that, in addition to his 
right to submit evidence, he had the right to representation 
and the right to a personal hearing.

The May 1999 notice included an attachment, a VA Form 21-0506 
"Notice of Your Due Process Rights."  In that attachment 
the RO informed the veteran that if the RO received his 
request for a hearing within 30 days from the date of the 
notice, no decision would be made on his entitlement until 
after the hearing was held or until 60 days from the date of 
the letter, whichever was later.  If his request for a 
hearing was received more than 30 days after the date of the 
notice, a hearing would be scheduled but the action to reduce 
his benefits would not be delayed pending conduct of the 
hearing.  Although a copy of the attachment is not included 
in the claims file, the attachment is presumed to have been 
included with the May 1999 notice.  See Butler v. Principi, 
244 F.3d 1337 (Fed. Cir. 2001).

The veteran did not request a hearing within 30 days of the 
May 1999 notice, or otherwise respond to the notice.  In 
conjunction with another adjudicative action that was being 
processed by the RO at that time (waiver of recovery of an 
overpayment), in his September 1999 substantive appeal he 
requested a hearing before the Board in Washington, DC.  That 
hearing was scheduled for January 2001, and the veteran was 
so notified in October 2000.  The veteran, however, failed to 
appear for the hearing.

The RO did not take the final rating action to reduce the 
veteran's pension benefits until February 2002.  The delay 
was due, at least in part, to the resolution of other issues 
(including transfer of the claims file to the Board for 
adjudication of his appeal regarding the waiver of recovery).  
In the November 2001 VCAA notice the RO informed the veteran 
that the issue of his entitlement to special monthly pension 
was again being reviewed.  The RO instructed him to submit 
any evidence showing that he was entitled to the continuing 
receipt of special monthly pension.  According to the 
documents in the claims file, the veteran did not respond to 
the November 2001 notice.  In the February 2002 rating 
decision the RO terminated his entitlement to special monthly 
pension, and reduced his benefits effective May 1, 2002.

In his March 2002 notice of disagreement the veteran 
requested a hearing regarding the termination of the special 
monthly pension, and in the January 2003 substantive appeal 
he requested a hearing before the Board in Washington, DC.  
In February 2003 the RO scheduled a hearing before the 
Decision Review Officer, to be held in April 2003, and duly 
notified the veteran of the scheduled hearing.  He did not 
appear for the hearing, did not request that the hearing be 
rescheduled, and provided no explanation for his failure to 
appear.  The RO then certified his appeal to the Board.

In an April 2003 notice the Board informed the veteran that a 
hearing was scheduled to be held on September 9, 2003.  In a 
letter received at the Board on September 8, 2003, the 
veteran asserted that he was entitled to a hearing prior to 
the termination of his benefits, and that because no hearing 
was held he was entitled to reinstatement of the special 
monthly pension effective May 1, 2002, and continuing until a 
hearing was held.  Along with that statement, however, he 
submitted another statement in which he withdrew his request 
for a hearing.  In the January 2004 decision the Board 
determined that the veteran was not entitled to the 
continuance of special monthly pension.

Following the Court's April 2005 vacatur of the Board's 
January 2004 decision, the Board informed the veteran that he 
had 90 days to submit additional evidence and argument in 
support of his appeal.  The veteran responded that he had no 
additional evidence to submit.
Analysis

In his August 2004 brief to the Court the veteran asserted 
that the reduction of his pension benefits without a hearing 
violated his fifth amendment rights to a hearing.  He stated 
that he had requested a hearing regarding the reduction in 
his pension benefits in January 2002 (he also stated that the 
request was submitted in January 2001), but that the 
reduction occurred in May 2002 prior to a hearing having been 
held.  He contended that because the benefits were reduced 
without a hearing, he was entitled as a matter of law to the 
reinstatement of the special monthly pension from February 2, 
2002, and continuing until he had a hearing.

With his August 2004 brief the veteran submitted a copy of a 
statement that was dated in January 2001 indicating that, in 
addition to requesting a copy of his claims file, he 
requested a hearing regarding the special monthly pension.  
He also submitted copies of receipts from the United States 
Postal Service showing that a document was mailed to VA in 
January 2002.  In its April 2005 decision the Court found 
error in the Board's January 2004 decision for failure to 
address the issue of why the veteran was not afforded a 
predetermination hearing.

The documents in the claims file show that the veteran was 
notified of the erroneous payment of special monthly pension 
in May 1999, and of the proposed termination of special 
monthly pension.  He was also informed at that time of his 
right to a predetermination hearing, and informed that in 
order to prevent the reduction in his pension benefits the 
hearing had to be requested within 30 days of the notice.  
The veteran did not request a hearing within 30 days of the 
May 1999 notice, or submit any evidence within 60 days of the 
notice, nor does he so claim.  Because he did not request a 
hearing within 30 days of the May 1999 notice, he was not 
entitled to the continuance of the special monthly pension 
until a hearing was held.  

The veteran submitted to the Court a copy of a statement 
dated in January 2001 in which he requested a hearing.  
Although the statement was dated in January 2001, the mail 
receipts he submitted with the notice show that a document 
was mailed to VA in January 2002.  Regardless, and assuming 
that the statement was received by VA in January 2001 (which 
is not reflected by the evidence in the claims file), a 
request for a hearing received in January 2001 would not 
preclude the reduction in his pension benefits because that 
request was not received within 30 days of the May 1999 
notice.  In addition, assuming that the statement was 
received by VA in January 2002, it was not submitted within 
30 days of the November 2001 notice.

The Board notes that although the RO notified the veteran of 
the proposed reduction in May 1999, the final rating action 
to terminate the special monthly pension did not occur until 
February 2002.  The regulation does not provide any time 
limit in which the benefit reduction can occur, other than 
specifying that the benefit cannot be reduced until 60 days 
have passed since the veteran was given notice of the 
proposed reduction.  See 38 C.F.R. § 3.105(f) (2005).  
Although the RO sent the veteran an additional notice in 
November 2001, the purpose of that notice was to comply with 
the requirements of the VCAA, not to serve as a 
predetermination notice.  The RO was not required to inform 
the veteran in the November 2001 notice of his right to a 
hearing, because he had been so notified in May 1999.  The 
RO's February 2002 termination of special monthly pension 
was, therefore, in accordance with law and did not violate 
the veteran's right to due process.

In addition to his right to a predetermination hearing in 
accordance with 38 C.F.R. § 3.105(i), the veteran is entitled 
to a hearing at any time on any issue involved in a claim for 
VA benefits, pursuant to 38 C.F.R. § 3.103(c).  In addition, 
he is entitled to a hearing before the Board regarding any 
issue on appeal.  See 38 C.F.R. § 20.700 (2005).  In his 
March 2002 notice of disagreement he requested a hearing, but 
did not specify whether he wanted a hearing before an RO 
Decision Review Officer or the Board.  The RO scheduled a 
hearing before the Decision Review Officer for April 2003, 
and notified the veteran of the scheduled hearing in February 
2003.  The veteran, however, failed to appear for the 
hearing, failed to request that the hearing be rescheduled, 
and failed to provide any explanation for his failure to 
appear.  In addition, on receipt of his appeal at the Board 
and in accordance with the request for a Board hearing in his 
substantive appeal, the Board scheduled a hearing for 
September 2003.  Rather than appear for the hearing, however, 
the veteran withdrew his request for a hearing.  The Board 
finds that because the RO and the Board provided the veteran 
the opportunity to present testimony at a personal hearing, 
his right to due process has been fulfilled.

A review of the veteran's statements reveals that he appears 
to believe that his pension benefits cannot be reduced until 
a hearing is conducted.  A review of the evidence in the 
claims file shows that since the RO awarded pension benefits 
in February 1976, he has demanded that he be provided a 
hearing on numerous occasions pertaining to various aspects 
of his entitlement to pension benefits.  The RO scheduled 
hearings on multiple occasions, and the veteran failed to 
appear at any of them.

The regulation provides that the veteran be given the 
opportunity to present evidence at a hearing prior to the 
reduction in his pension benefits.  See 38 C.F.R. § 3.105(i) 
(2005).  The regulation does not require that a hearing be 
conducted.  The veteran did not request a hearing within 
30 days of the May 1999 notice of proposed reduction; 
therefore, the RO's reduction in his benefits in February 
2002 was proper and in accordance with law.  The veteran was 
given the opportunity to present evidence at a hearing 
following the reduction, based on his request for a hearing, 
but failed to appear.  The Board finds, therefore, that the 
veteran's right to due process has not been violated, and 
that he is not entitled to reinstatement of the special 
monthly pension.


ORDER

The appeal to reinstate entitlement to special monthly 
pension is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


